                Case: 19-12718       Doc: 18     Filed: 01/21/20      Page: 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA


In Re:


Vernon Forsyth                                           Case No. 19-12718-JDL
                                                         Chapter 13

          Debtor.

                  MOTION TO DISMISS CASE FOR FAILURE TO PAY
                PLAN PAYMENTS COMBINED WITH BRIEF IN SUPPORT
                   AND NOTICE OF OPPORTUNITY FOR HEARING

         COMES NOW John Hardeman, Chapter 13 Trustee ("Trustee"), and files his Motion to

Dismiss the above-styled Chapter 13 case pursuant to provisions of 11 U.S.C. Section 1307(c).

In support of his Motion, the Trustee would show the Court the following:

         1) This bankruptcy case was filed under Chapter 13 on July 2, 2019, and a plan was

confirmed by this Court on October 8, 2019. Pursuant to the confirmed plan, the debtor is

required to pay monthly plan payments in the amount of $1,057.00. The debtor has failed to pay

all required plan payments, and is $4,893.00 delinquent as of January 17, 2020.

         2) Section 1307(c)(6) of the Bankruptcy Code provides the Court may dismiss a case for

cause, including a material default with respect to a term of a confirmed plan. The failure of the

debtor to pay required plan payments constitutes a material default warranting dismissal of the

case.

         WHEREFORE, for the reason stated above, the Chapter 13 Trustee requests the Court

dismiss this Chapter 13 case pursuant to the provisions of 11 U.S.C. Section 1307(c).
               Case: 19-12718       Doc: 18     Filed: 01/21/20     Page: 2 of 2




                       NOTICE OF OPPORTUNITY FOR HEARING

Your rights may be affected. You should read this document carefully and consult your
attorney about your rights and the effect of this document. If you do not want the Court to
grant the requested relief, or you wish to have your views considered, you must file a written
response or objection to the requested relief with the Clerk of the United States Bankruptcy
Court for the Western District of Oklahoma, 215 Dean A. McGee Avenue, Oklahoma City, OK
73102 no later than 14 days from the date of filing of this request for relief. You should also
serve a file-stamped copy of your response or objection to the undersigned movant/movant's
attorney [and others who are required to be served] and file a certificate of service with the
Court. If no response or objection is timely filed, the Court may grant the requested relief
without a hearing or further notice.

The 14 day period includes the three (3) days allowed for mailing provided for in
Bankruptcy Rule 9006(f).


                                                Respectfully submitted,

                                                s/John Hardeman
                                                John Hardeman, Trustee
                                                321 Dean A. McGee Avenue
                                                PO Box 1948
                                                Oklahoma City, OK 73101
                                                13trustee@chp13okc.com
                                                Tel: (405) 236-4843
                                                Fax: (405) 236-1004

                                CERTIFICATE OF MAILING

       This is to certify that on January 21, 2020, a true and correct copy of the foregoing

document was served by U.S. Mail, first class, postage prepaid, on the following:

Vernon Forsyth
940051 South 3500 Road
Chandler, OK 74834


                                              s/John Hardeman
                                              John Hardeman, Trustee
                                                                                kaw
